Citation Nr: 0017723	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-04 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Evaluation of varicose veins of the left leg, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985 and from June 1986 to September 1988.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for varicose veins of the left leg and assigned a 
10 percent evaluation.  

The record shows that RO considered referral of this case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.


FINDING OF FACT

The veteran's varicose veins of the left leg are manifested 
by an incompetent perforating vein in the medial aspect of 
the left thigh in the mid one-third of the thigh, which was 
approximately 2 cm across and a tortuous vein in the greater 
saphenous vein area that extended down to the lower one-third 
of the leg and was no more than 1 cm.  There was no edema, 
unusual pigmentation, evidence of ulceration, or arterial 
disease.  The soft tissues were in good condition.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
varicose veins of the left leg have not been met at any time 
since the initial grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10 (1999), Part 4, Diagnostic Code 7120 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected varicose 
veins of the left leg are so severe as to warrant an 
increased evaluation.  He complained of varicosities in the 
extremity distal to the knee.  He stated that he had worn 
support hose for relief.  The veteran reported that he had 
never had surgery and had not had any ulcerations or skin 
break down in the pretibial areas.  The veteran has described 
experiencing some swelling when he was up on his feet and 
that his leg seemed to be weak.  He said that the veins 
slowly became more prominent.  

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Pursuant to Diagnostic Code 7120 effective after January 
12th, 1998, varicose veins are evaluated as follows: Where 
there is massive board-like edema with constant pain at rest, 
a 100 percent evaluation is warranted.  Persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration warrant a 60 percent evaluation.  A 40 
percent evaluation requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Persistent edema incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema warrants a 20 percent evaluation.  A 
10 percent evaluation requires intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  Asymptomatic palpable or 
visible varicose veins warrant a noncompensable evaluation.  
Note: These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.  
38 C.F.R. § 4.104, Diagnostic Code 7120.  

Service connection for varicose veins of the left leg was 
granted in a rating decision dated, August 1998, and a 10 
percent evaluation was assigned.  

The VA examined the veteran in July 1998.  He complained of a 
little weakness in the left leg, but he did not have pain.  
He has not had acute thrombophlebitis and he denied chest 
pain.  There was no history of pulmonary emboli.  Upon 
examination the veteran had varicose veins in the left leg, 
over the anterior and posterior aspects of the left calf.  
The veins were slightly warm to palpation and there was no 
erythema or tenderness.  Holman sign was negative and there 
was no evidence of clot or acute thrombophlebitis.  The 
veteran had good pulses in both legs.  The impression was 
varicose veins of the left leg.  

VA outpatient treatment records dated July 1999 show that the 
veteran was seen for a prosthetic referral for support hose 
because of varicose veins in the left leg.  

The veteran was afforded a VA examination in December 1999.  
He complained of varicosities in the extremity distal to the 
knee.  He stated that he had worn support hose for relief.  
The veteran reported that he had never had surgery and had 
not had any ulcerations or skin break down in the pretibial 
areas.  When questioned about his symptoms he replied that he 
experienced some swelling when he was up on his feet and that 
his leg seemed to be weak.  The veteran said that the veins 
slowly became more prominent.  

Upon examination of the legs there was an incompetent 
perforating vein located in the medial aspect of the left 
thigh in the mid one-third of the thigh, that measured 
approximately 2 cm across.  There was no apparent varicosity 
from this point down to just below the knee, and then the 
greater saphenous vein area had a tortuous vein that extended 
down to the lower one-third of the leg.  The greatest 
dimension of this vein was no more than 1 cm.  The veteran 
did not have any edema.  There was no unusual pigmentation 
noted on the leg and or evidence of ulceration.  The soft 
tissues were in good condition.  There was no evidence of 
arterial disease.  With the Trendelenburg test, with 
compression on the prominence described above the thigh area, 
the varicosities were extremely slow filling and the examiner 
stated that this probably represented the only incompetent 
vein area on the leg.  The impression was varicose veins of 
the left leg, greater saphenous system below the knee.

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical report 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The veteran argues that the RO should evaluate his left leg 
varicose veins under the old criteria in effect prior to 
January 12, 1998.  However, the veteran did not make a claim 
for service connection for varicose veins of the left leg 
until May 11, 1998.  The new criteria became effective on 
January 12, 1998; five months before the veteran made his 
claim for service connection.  Where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria.  

The preponderance of the evidence is against a higher 
evaluation than 10 percent.  Neither the medical records nor 
the examination reports show chronic discoloration, 
persistent edema or eczema of the left leg.  There is no 
evidence of lower extremity ulcers.  In July 1998 the veins 
were slightly warm to palpation and there was no erythema or 
tenderness.  The veteran had good pulses in both legs.  In 
December 1999 there was no unusual pigmentation noted on the 
leg and or evidence of ulceration.  The soft tissues were in 
good condition.  There was no evidence of arterial disease.  
The veteran's complaints of swelling when he was up on his 
feet, that his leg seemed to be weak and use of support hose 
meet the criteria for a 10 percent evaluation.  

The Board acknowledges that this condition causes the veteran 
discomfort, and may produce occasional swelling.  However, 
mild stasis dermatitis, ulceration, eczema, the lack of pedal 
pulses, and cardiac involvement has not been shown.  

The preponderance of the evidence is against a higher 
evaluation than 10 percent for varicose veins of the left leg 
at any time since the initial grant of service connection.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left leg is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

